Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting commission of a Penal Law offense and violation of the temporary work release program regulations. Testimony presented at petitioner’s disciplinary hearing disclosed that while participating in the work release program, petitioner was arrested and convicted of the crime of attempted robbery in the second degree. Substantial evidence supports the determination of petitioner’s guilt. Petitioner’s contention that his disciplinary hearing was untimely lacks merit under the particular circumstance of this case since, inter alia, the hearing was completed within 14 days of the writing of the misbehavior report, in compliance with the time requirements of 7 NYCRR 251-5.1 (b). We have examined petitioner’s remaining contentions and find them to be either without merit or unpreserved for our review.
Cardona, P. J., Mikoll, White, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.